     Case 2:16-cv-02561-WBS-KJN Document 141 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM HOUSTON,                                   No. 2: 16-cv-2561 WBS KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    L. ELDRIDGE, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On March 24, 2020, the Honorable William B. Shubb granted defendants’

19   motion to stay this action. (ECF No. 131.)

20           On September 4, 2020, the undersigned ordered defendants to file a status report

21   addressing the status of plaintiff’s criminal proceedings. (ECF No. 139.) On November 16,

22   2020, defendants filed a status report. (ECF No. 140.) Defendants state that plaintiff has a new

23   trial date of November 30, 2020, subject to a request for further continuance due to COVID-19.

24   (Id.)

25   ////

26   ////

27   ////

28   ////
                                                        1
     Case 2:16-cv-02561-WBS-KJN Document 141 Filed 11/19/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that on or before January 8, 2021, defendants

 2   shall file a status report addressing the status of plaintiff’s criminal proceedings.

 3   Dated: November 18, 2020

 4

 5

 6

 7

 8
     Hou2561.sta(4)
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
